     Case 3:20-cv-00627-MMD-CLB Document 9 Filed 04/06/21 Page 1 of 1



1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                 ***
6    HEATH V. FULKERSON,                                Case No. 3:20-cv-00627-MMD-CLB
7                                   Plaintiff,                       ORDER
           v.
8
     SECOND JUDICIAL DISTRICT COURT,
9    et al.,
10                              Defendants.
11

12         Pro se Plaintiff Heath Fulkerson filed a complaint against the Second Judicial

13   District Court for the State of Nevada, Judge Elliot A. Sattler, and the Nevada Division of

14   Insurance. (ECF No. 1-1.) Plaintiff appears to be seeking an injunction on Defendants

15   for “courtroom misconduct, misrepresentation of civil liberties, inadequate process of

16   documents of cases.” (Id. at 1.) On April 5, 2021, the Court dismissed Defendants

17   Sattler and the Nevada Division of Insurance under Fed. R. Civ. P. 4(m). (ECF No. 8.)

18         The remaining Defendant, the Second Judicial District Court, filed a motion to

19   dismiss on December 29, 2020. (ECF No. 5.) As of the date of this order, Plaintiff did

20   not file a response to the motion. Local Rule 7-2(d) of the Local Rules of Civil Practice

21   states in part that “[t]he failure of an opposing party to file points and authorities in

22   response to any motion . . . constitutes a consent to granting of the motion.” LR 7-2(d).

23   Accordingly, the Court will grant Defendant’s motion to dismiss.

24         It is therefore ordered that the Second Judicial District Court’s motion to dismiss

25   (ECF No. 5) is granted.

26         The Clerk of Court is directed to enter judgment and to close this case.

27         DATED THIS 6th Day of April 2021.

28                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
